DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application takes priority from the provisional application 63/031,730 filed on May 29, 2020. Applicant does not have support in the provisional application for independent claims 1, and 21. This is because the provisional application does not support a thin film transistor “TFT”. Applicant has support for FeFET instead. Therefore, the application cannot gain the benefit of the earlier filing date of the provisional application. As such, the current applications earlies filing date is October 16, 2020. This date will be used for prior art.

Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on May 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2021 was considered by the examiner.
Drawing Objections
The drawings are objected to because:
In figure 1C elements SL, BL, 116C, and 110 are not discussed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
The disclosure is objected to because of the following informalities:
In figure 1C elements SL, BL, 116C, and 110 are not discussed with the rest of figure 1C. It appears that these elements are only discussed with figures 28A-28D.
In ¶ 0027, Applicant references element 120 in figure 2. There is no element 120 in figure 2, or in figures 1A-1C.
Applicant uses two labels for element 204. In ¶ 0014 (and throughout), Applicant calls 204 a “TFT”. However, in ¶ 0025, Applicant calls 204 a “gate electrode”. Applicant needs to use only one label per element. The use of a double label for element 204 is done throughout the specification, and needs to be corrected throughout the specification.
Applicant uses two labels for element 118. In ¶ 0050, Applicant calls 118 photoresist. In ¶ 0065, Applicant calls 118 conductive via. The use of a double label for element 118 is done throughout the specification, and needs to be corrected throughout the specification.
Appropriate correction is required.

	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of copending Application No. 17/150,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1,10, and 21 of copending Application No. 17/113,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1, and 8 of copending Application No. 17/117,570 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 8, and 21 of copending Application No. 17/113,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 8 of copending Application No. 17/119,346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
Claims 1-14, 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of copending Application No. 17/119,409 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are broad enough to read upon each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lee et al. (US 2020/0212068 A1) (“Lee”).
Regarding claim 1, Lee teaches at least in figure 2:
a thin film transistor (detailed below) over a semiconductor substrate (101), 
the thin film transistor comprising (detailed below): 
a ferroelectric (FE) material (162) contacting a word line (one of 165a-d), 
the FE material being a hafnium-comprising compound (162, ¶ 0031), and 
the hafnium-comprising compound (162; ¶ 0031) comprising a rare earth metal (¶ 0031, where Y, Gd, Sr, and La can be used); and 
an oxide semiconductor (OS) layer (130/135; ¶ 0040, where IGZO can be used) contacting a source line (150e; ¶ 0039) and a bit line (150d; ¶ 0039)),
wherein the FE material (162) is disposed between the OS layer (130) and the word line (one of 165a-d).
Regarding claim 2, Lee teaches at least in figure 2:
wherein the rare earth metal has an ionic radius greater than an ionic radius of hafnium (based upon Applicant’s disclosure the material that meets this limitation is the same material as claimed in claim 3. Lee teaches in ¶ 0031, where Y, Gd, Sr, and La can be used).
Regarding claim 3, Lee teaches at least in figure 2:
wherein the rare earth metal is lanthanum, yttrium, gadolinium, cerium, or strontium (Lee teaches in ¶ 0031, where Y, Gd, Sr, and La can be used).
Regarding claim 4, Lee teaches at least in figure 2:
wherein the hafnium-comprising compound is an oxide (¶ 0031, where HfO, and/or HfZrO can be used).
Regarding claim 5, Lee teaches at least in figure 2:
wherein the hafnium-comprising compound further comprises zirconium (¶ 0031, where HfO, and/or HfZrO can be used).
Regarding claims 6, and 10, Lee teaches at least in figure 2:
wherein the hafnium-comprising compound has an orthorhombic lattice crystalline structure (¶ 0031).
Regarding claim 8, Lee teaches at least in figure 2:
Lee teaches a plurality of stacked memory cells as seen in figure 2 which meet this limitation.
Regarding claim 9, Lee teaches at least in figure 2:
As seen in the analysis of claims 1-6 above Lee teaches the claimed material. This is because in ¶ 0031 Lee teaches HfZrO doped with La for example can be used. This is equivalent to HfZrLaO as claimed.

Regarding claim 12, Lee teaches at least in figure 2:
As can be seen in figure 2 of Lee the second transistor is a copy of the first transistor. Therefore, Lee teaches this limitation. 
Examiner note: the dielectric separating the first word line (165d) from the second word line (165c) is 161.
Regarding claim 14, Lee teaches at least in figure 2:
the oxide semiconductor (OS) layer can be IGZO (130/135; ¶ 0040, where IGZO can be used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Toyoma et al. (US 2017/0179026 A1) (“Toyoma”), in view of Pu et al. (US 2019/0326308 A1) (“Pu”).
Regarding claim 7, Lee does not teach:
a longitudinal axis of the word line extends parallel to a major surface of a semiconductor substrate, a longitudinal axis of the source line extends perpendicular to the major surface of the semiconductor substrate, and a longitudinal axis of the bit line extends perpendicular to the major surface of the semiconductor substrate.

However, Toyoma teaches throughout the figures
a longitudinal axis of the word line (146/246 extends parallel to a major surface of a semiconductor substrate (101) (where 146/246 are parallel to 101), 
a longitudinal axis of the source line (91) extends perpendicular to the major surface of the semiconductor substrate (9), and 
It would have been obvious to one of ordinary skill in the art to combine Toyoma and Lee because Lee teaches only a cross-section view of the device, while Toyoma teaches a more comprehensive design of the device which includes the well-known staircase patter to connect the word lines, and the circuitry underneath. Thus, it would have been obvious to one of ordinary skill in the art to combine these references in order to make a more complete memory cell array.
 
Lee and Toyoma do not show:
a longitudinal axis of the bit line extends perpendicular to the major surface of the semiconductor substrate.
Which is to say Lee and Toyoma do not teach the top metal bit layer that is used to route the bit line around the device.

Pu teaches in at least figure 1:
That the word line (107-1 to 107-3) is parallel to the substrate like Toyoma shows, and the bit line (111) is perpendicular to the substrate and the word line.
It would have been obvious to one of ordinary skill in the art to route the word and bit lines as shown in Pu because this is a well-known, routine, and conventional way to route bit lines in a memory cell array. 








Regarding claim 11, Lee teaches at least in figure 2:
wherein the oxide semiconductor material extends (130/135) continuously from a sidewall of a bit line (150e) to a sidewall of a source line (150d).

Lee does not teach:
wherein the source line and the bit line each extend along a direction perpendicular to a major surface of the semiconductor substrate.

However, Toyoma teaches throughout the figures
a longitudinal axis of the word line (146/246 extends parallel to a major surface of a semiconductor substrate (101) (where 146/246 are parallel to 101), 
a longitudinal axis of the source line (91) extends perpendicular to the major surface of the semiconductor substrate (9), and 
It would have been obvious to one of ordinary skill in the art to combine Toyoma and Lee because Lee teaches only a cross-section view of the device, while Toyoma teaches a more comprehensive design of the device which includes the well-known staircase patter to connect the word lines, and the circuitry underneath. Thus, it would have been obvious to one of ordinary skill in the art to combine these references in order to make a more complete memory cell array.

Further, Pu teaches in at least figure 1:
That the word line (107-1 to 107-3) is parallel to the substrate like Toyoma shows, and the bit line (111) is perpendicular to the substrate and the word line.
It would have been obvious to one of ordinary skill in the art to route the word and bit lines as shown in Pu because this is a well-known, routine, and conventional way to route bit lines in a memory cell array. 
Regarding claim 13, Pu teaches at least in figure 1:
That when the staircase memory cell is used that some word lines 107-1 to 107-3 will be longer than others. This is so that one can make an electrical contact to them by means of via 117.

Claim(s) 21-22, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lee.
Regarding claim 21, Lee does not teach:
a first conductive line (165c); 
a first dielectric material (161) over the first conductive line (165c); 
a second conductive line (165d) over the first dielectric material (161); 
a ferroelectric (FE) material (162) along sidewalls of the first conductive line (165c), the first dielectric material (161), and the second conductive line (165d), 
the FE material being a hafnium-comprising compound (162, ¶ 0031), and 
the hafnium-comprising compound (162; ¶ 0031) comprising a rare earth metal (¶ 0031, where Y, Gd, Sr, and La can be used); and 
a first oxide semiconductor (OS) material (130/135; ¶ 0040, where IGZO can be used) along a sidewall of the FE material (162),
wherein the FE material (162) separates the first OS material (130) from the first conductive line (165c) and the second conductive line (165d).
Regarding claim 22, Lee does not teach:
a third conductive line (150d) along a sidewall of the first OS material (130), 
wherein the first OS material (130) is between the third conductive line (150d) and the FE material (162) (where 130 is between 150d and 162 as it spans across them); 
a fourth conductive line (150e) along the sidewall of the first OS material (130), 
wherein the first OS material (130) is between the fourth conductive line (150e) and the FE material (162) (where 130 is between 150e and 162 as it spans across them); 
 and a second dielectric material (a part of the first or second 162) separating the third conductive line (150d) from the fourth conductive line (150e).
Regarding claim 24, Lee teaches at least in figure 2:
As seen in the analysis of claims 1-6 above Lee teaches the claimed material. This is because in ¶ 0031 Lee teaches HfZrO doped with La for example can be used. This is equivalent to HfZrLaO as claimed.
Regarding claim 25, Lee teaches at least in figure 2:
wherein the hafnium-comprising compound has an orthorhombic lattice crystalline structure (¶ 0031).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Toyoma, in view of Pu.
Regarding claim 23, Lee does not teach:
However, Toyoma teaches throughout the figures
a longitudinal axis of the word line (146/246 extends parallel to a major surface of a semiconductor substrate (101) (where 146/246 are parallel to 101), 
a longitudinal axis of the source line (91) extends perpendicular to the major surface of the semiconductor substrate (9), and 
It would have been obvious to one of ordinary skill in the art to combine Toyoma and Lee because Lee teaches only a cross-section view of the device, while Toyoma teaches a more comprehensive design of the device which includes the well-known staircase patter to connect the word lines, and the circuitry underneath. Thus, it would have been obvious to one of ordinary skill in the art to combine these references in order to make a more complete memory cell array.
 
Lee and Toyoma do not show:
a longitudinal axis of the bit line extends perpendicular to the major surface of the semiconductor substrate.
Which is to say Lee and Toyoma do not teach the top metal bit layer that is used to route the bit line around the device.

Pu teaches in at least figure 1:
That the word line (107-1 to 107-3) is parallel to the substrate like Toyoma shows, and the bit line (111) is perpendicular to the substrate and the word line.
It would have been obvious to one of ordinary skill in the art to route the word and bit lines as shown in Pu because this is a well-known, routine, and conventional way to route bit lines in a memory cell array. 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach that there are two different oxide semiconductor layers separated as claimed. The prior art teaches a single oxide semiconductor layer which can be broken up into different “layers” or portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT WALL/Primary Examiner, Art Unit 2822